DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-2,4-6,9,11,13-14,16,19-20,23,25-27,30,32,34,36-37 and 39 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or make obvious a method of determining corrected color values from image data acquired, during a base calling cycle, by a nucleic acid sequencer comprising an image acquisition system, one or more processors, and memory,  comprising: in addition to the other recited or steps of the claim, “(d) retrieving partially phase-corrected color values of the plurality of sites, wherein the partially phase-corrected color values were stored in the sequencer's memory during an immediately preceding base calling cycle; (e) determining a prephasing correction from the partially phase-corrected color values stored during the immediately preceding base calling cycle, and the color values stored in the processor buffer; and (f) determining the corrected color values from the color values in the processor buffer, the partially phase corrected values stored during the immediately preceding cycle, and the prephasing correction.”
	Regarding claim 20, the prior art fails to disclose or make obvious a nucleic acid sequencer comprising: an image acquisition system; memory; and comprising, in addition to the other recited features of the claim, “one or more processors designed or 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN WYATT/Examiner, Art Unit 2878                                                                                                                                                                                                        



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878